IN THE SUPREME COURT OF THE STATE OF KANSAS

                                       No. 110,452

                           In the Matter of KEVIN E. DELLETT,
                                       Respondent.

                                         ORDER


       On March 28, 2014, this court placed the respondent, Kevin E. Dellett, on
probation for a period of 2 years with specific conditions. In re Dellett, 299 Kan. 69, 324
P.3d 1033 (2014).


       The Disciplinary Administrator filed a report verifying that the respondent has
fully complied with all conditions imposed on him by this court and recommending that
the respondent be discharged from probation.


       This court, having reviewed the files and the recommendation of the office of the
Disciplinary Administrator, finds that the respondent should be discharged from
probation.


       IT IS THEREFORE ORDERED that the respondent is hereby discharged from
probation and from any further obligation in this matter and that this proceeding is
closed.


       IT IS FURTHER ORDERED that this order be published in the Kansas Reports and
that the costs herein be assessed to the respondent.


       Effective this 31st day of May, 2016.